Charles P. Daly, Chief Justice.
The lien of the attorney has, in this State, always been regarded as subject to the equitable right of set-off between the parties. I adverted to this distinction in Ward v. Wordsworth (1 E. D. Smith, 603) as settled by the cases of Spencer v. White (1 Johns. Cases, 102), Pindar v. Morris (3 Cai. 165) and The People, &c., v. Manning (13 Wend. 652), and it was upheld in Roberts v. Carter (24 How. Pr. 44) and Brooks v. Handford (15 Abb. Pr. 342).
The decision below, therefore, must be affirmed, there being no question where the defendant is insolvent, but that it is equitable to order the set-off. (Rignolet v. Greer, 19 Abb. Pr. 264 ; Bradley v. Angell, 3.N. Y. 475.)
Yah Hoesen, J., concurred.
Order affirmed.